DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.

Status of Amendment
The amendment filed on 7 June 2022 fails to place the application in condition for allowance. 
Claims 1-5, 7-15, and 24-27 are currently pending and under examination.

Status of Rejections
All previous rejections under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s amendment filed 7 June 2022.
New rejections are provided based partly on previously cited prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun (KR 101788678 B1) in view of Dordi et al (US 2008/0271992 A1), Sun (KR 10-2018-0000133 A herein referred to as Sun ‘133) and Hubel (US 2004/0245093 A1).
As to claims 1, 3, and 5, Sun discloses an electroplating apparatus (Title “horizontal plating machine), comprising: a plating bath (“plating bath” “plating liquid” in translation, [0027]); a substrate in a horizontal direction (#50 in Fig. 2. NOTE: the apparatus is not so limited by the material worked upon by said apparatus in accordance with MPEP 2115); a plurality of cathodes on first and second sides of the substrate in a first direction on one surface of the substrate (#s 32); and an anode above the substrate (#60), the anode being spaced apart from the substrate and configured to be movable in the first direction (Fig. 4/5 as shown by arrows left/right, [0067], [0072]).
	Sun further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0043] as required by instant claim 3) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode, wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced and at least one insulating layer between the plurality of sub-anodes, each of the plurality of sub-anodes is extended in the second direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the first direction (as required by instant claim 7), each of the plurality of sub-anodes extends in the first direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the second direction (as required by instant claim 8), and wherein the plurality of sub-anodes is disposed in a matrix on a plane (as required by instant claim 9).
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative charge is then applied at the electrical contact at the trailing edge of the wafer 150a (see FIGS. 1-5) in a dry edge exclusion region of the wafer W. As the plating head 110 moves in a relative direction 160 over the edge of the wafer W the plating operation is effectively controlled despite the evolving plating area, increasing the current I to maintain constant voltage as the resistivity of the surface area subtended by the plating head 110 decreases. Current density in the area beneath the plating head 110 effectively remains constant. The controller is also capable of recognizing that the plating head 110 is positioned only partially over the wafer W.” Thus by sensing the workpiece underneath the plating head the controller senses the position of the anode over the workpiece to control the voltage supply).
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Hubel discloses using isolating strips between each anode to prevent neighboring anodes from plating etching each other ([0058]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Sun in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).
	Further, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 and insulating layers between each anode as taught by Dubel in the apparatus of Sun, as modified by Dordi, so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]) to prevent neighboring anodes from plating etching each other (Hubel [0058]).
	As to the limitation “wherein, in operation, the plurality of sub-anodes are separately applies with respective voltages to obtain a profile having a current density in a central portion of the anode that is uniform” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does further structurally differentiate the apparatus from the prior recitations.
	
As to claim 4, Sun discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate (See cross section in Fig. 1 where the first direction is left right and the second direction is up down.).

As to claim 10, Sun further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#20).

Claims 1-5, 10-14, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwan et al (WO2019190115A1) in view of Dordi et al (US 2008/0271992 A1), Sun (KR 10-2018-0000133 A herein referred to as Sun ‘133) and Hubel (US 2004/0245093 A1).
As to claims 1, 3, and 5, Hwan discloses an electroplating apparatus (Title), comprising: a plating bath (#100 [0016]); a substrate in a horizontal direction (#300 in Fig. 1/2. NOTE: the apparatus is not so limited by the material worked upon by said apparatus in accordance with MPEP 2115); a plurality of cathodes on first and second sides of the substrate in a first direction on one surface of the substrate (#s 410 [0068]); and an anode above the substrate (#200), the anode being spaced apart from the substrate and configured to be movable in the first direction ([0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068] as require by instant claim 3) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative charge is then applied at the electrical contact at the trailing edge of the wafer 150a (see FIGS. 1-5) in a dry edge exclusion region of the wafer W. As the plating head 110 moves in a relative direction 160 over the edge of the wafer W the plating operation is effectively controlled despite the evolving plating area, increasing the current I to maintain constant voltage as the resistivity of the surface area subtended by the plating head 110 decreases. Current density in the area beneath the plating head 110 effectively remains constant. The controller is also capable of recognizing that the plating head 110 is positioned only partially over the wafer W.” Thus by sensing the workpiece underneath the plating head the controller senses the position of the anode over the workpiece to control the voltage supply).
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Hubel discloses using isolating strips between each anode to prevent neighboring anodes from plating etching each other ([0058]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).
	Further, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 and insulating layers between each anode as taught by Dubel in the apparatus of Hwan, as modified by Dordi, so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]) to prevent neighboring anodes from plating etching each other (Hubel [0058]).
	As to the limitation “wherein, in operation, the plurality of sub-anodes are separately applies with respective voltages to obtain a profile having a current density in a central portion of the anode that is uniform” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does further structurally differentiate the apparatus from the prior recitations.

As to claim 2, Hwan further discloses wherein the plurality of cathodes includes: a plurality of first cathodes on the first side of the substrate; a plurality of second cathodes on a the second side of the substrate, the second side opposing the first side; and each of the plurality of first cathodes is configured to correspond to each of the plurality of second cathodes. ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).

As to claim 4, Hwan discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate ([0051], [0053]).

As to claim 10, Hwan further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#400 [0065]).

As to claims 11, 14, and 15, Hwan discloses A horizontal electroplating apparatus (Title), comprising: 
	a plating bath having a space configured to be filled with a plating solution (#100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed to face each other in the plating bath and configured to apply different current densities to respective plating regions; ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).
 and 
	44an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode being configured to be movable between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068] as require by instant claim 14) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative charge is then applied at the electrical contact at the trailing edge of the wafer 150a (see FIGS. 1-5) in a dry edge exclusion region of the wafer W. As the plating head 110 moves in a relative direction 160 over the edge of the wafer W the plating operation is effectively controlled despite the evolving plating area, increasing the current I to maintain constant voltage as the resistivity of the surface area subtended by the plating head 110 decreases. Current density in the area beneath the plating head 110 effectively remains constant. The controller is also capable of recognizing that the plating head 110 is positioned only partially over the wafer W.” Thus by sensing the workpiece underneath the plating head the controller senses the position of the anode over the workpiece to control the voltage supply).
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Hubel discloses using isolating strips between each anode to prevent neighboring anodes from plating etching each other ([0058]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).
	Further, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 and insulating layers between each anode as taught by Dubel in the apparatus of Hwan, as modified by Dordi, so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]) to prevent neighboring anodes from plating etching each other (Hubel [0058]).
	As to the limitation “wherein, in operation, the plurality of sub-anodes are separately applies with respective voltages to obtain a profile having a current density in a central portion of the anode that is uniform” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does further structurally differentiate the apparatus from the prior recitations.

As to claim 12, Hwan discloses wherein when the space of the plating bath is filled with the plating solution, a virtual plane in which the plurality of first cathodes and the plurality of second cathodes are disposed being parallel to a surface of the plating solution. (See Fig. 2).

As to claim 13, Hwan further discloses a substrate including a seed pattern in contact with the plurality of first cathodes and the plurality of second cathodes, the substrate being in the plating bath, and when the plating bath is filled with the plating solution, a surface of the plating solution is parallel to a surface of the substrate. (See Fig. 2, as to the limitation “a substrate including a seed pattern…” said limitation is drawn towards the material worked upon by said apparatus and does not further structurally differentiate the apparatus in accordance with MPEP 2115).

As to claim 24, Hwan discloses a horizontal electroplating apparatus (Title), comprising: a plating bath configured to hold a plating solution and configured to hold a substrate including a plurality of plating regions (Fig. 1 #100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed on opposing sides of the plating bath and configured to apply different current densities to respective ones of the plurality of plating regions ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).; and
	an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode configured to move between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068]) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative charge is then applied at the electrical contact at the trailing edge of the wafer 150a (see FIGS. 1-5) in a dry edge exclusion region of the wafer W. As the plating head 110 moves in a relative direction 160 over the edge of the wafer W the plating operation is effectively controlled despite the evolving plating area, increasing the current I to maintain constant voltage as the resistivity of the surface area subtended by the plating head 110 decreases. Current density in the area beneath the plating head 110 effectively remains constant. The controller is also capable of recognizing that the plating head 110 is positioned only partially over the wafer W.” Thus by sensing the workpiece underneath the plating head the controller senses the position of the anode over the workpiece to control the voltage supply).
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Hubel discloses using isolating strips between each anode to prevent neighboring anodes from plating etching each other ([0058]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).
	Further, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 and insulating layers between each anode as taught by Dubel in the apparatus of Hwan, as modified by Dordi, so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]) to prevent neighboring anodes from plating etching each other (Hubel [0058]).
	As to the limitation “wherein, in operation, the plurality of sub-anodes are separately applies with respective voltages to obtain a profile having a current density in a central portion of the anode that is uniform” is a recitation of the intended use of the apparatus in accordance with MPEP 2114 which does further structurally differentiate the apparatus from the prior recitations.

As to claim 25, Hwan further discloses wherein the plurality of first cathodes are configured to contact a first side of the substrate and the plurality of second cathodes are configured to contact a second side of the substrate. (See Fig. 2 where contact 410 contact both sides of the substrate).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, as modified by Dordi, Sun ‘133, and Dubel, as applied to claim5 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claims 7-9, Sun, as modified by Dordi, Sun ‘133, and Dubel, fail to explicitly discloses the limitations of the anode further recited in claims 6-9.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 6)
	each of the plurality of sub-anodes is extended in the second direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the first direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 7)
	each of the plurality of sub-anodes extends in the first direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the second direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 8)
	wherein the plurality of sub- anodes is disposed in a matrix on a plane.( [0041] as required by instant claim 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode array with insulating layers between the anodes as taught by Wirth in the apparatus of Sun, as modified by Dordi, Sun ‘133, and Dubel, in order to provide different patterns of deposition based on the activation of each individual anode ([0040]-[0041] Wirth).

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan, as modified by Dordi, Sun ‘133, and Dubel, as applied to claim5 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claim 26, Hwan, as modified by Dordi, Sun ‘133, and Dubel, fail to explicitly discloses the limitations of the anode further recited in claims 6-9.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 6)
	each of the plurality of sub-anodes is extended in the second direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the first direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 7)
	each of the plurality of sub-anodes extends in the first direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the second direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 8)
	wherein the plurality of sub- anodes is disposed in a matrix on a plane.( [0041] as required by instant claim 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode array with insulating layers between the anodes as taught by Wirth in the apparatus of Hwan, as modified by Dordi, Sun ‘133, and Dubel, in order to provide different patterns of deposition based on the activation of each individual anode ([0040]-[0041] Wirth).


As to claim 27, the limitation “wherein the plurality of first cathodes are configured to receive a first current and plurality of second cathodes are configured to receive a second current, and wherein a sum of the first and second currents is a constant.” is drawn to a method of operating the cathodes via a configured to language where the prior art cathodes are deemed capable of said performing as the recitation does not further structurally differentiate said cathodes. See MPEP 2114.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant provides arguments towards the as amended claim limitations now addressed herein via Dubel in disclosing the an insulating layer between sub anodes. Furthermore, the limitations of Wirth each disclose the individuality of each anode being addressable. 
No further arguments are presented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795